DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 8, the prior art does not teach or render obvious a loadstop in combination with all the structure as recited and in particularly a swingarm to engage the feed shaft with the cam gear and to transfer the motion of a motive element to the cam gear such that the cam gear is to move in the first direction, the cam gear to drive the paddle link to move the stop paddle from the locked position, to the gathering position, and to the stowed position when the motive element moves in the first direction, and wherein the swingarm is to pivot to a second position to engage a lower drive wheel with the cam gear to further move the cam gear in the first direction when the motive element moves in a second drive direction.
With respect to claim 15, the prior art does not teach or render obvious an imaging device in combination with all the structure as recited and in particularly a loadstop a cam gear to engage the swingarm with the paddle link, the swingarm to transfer the motion of the motive element to the cam gear such that the cam gear is to move in the first direction, the cam gear to drive the paddle link to move the stop paddle from the locked position, to the gathering position, and to the stowed position when the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853